Citation Nr: 0913343	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart problems, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the left knee.

2.  Entitlement to special monthly compensation as a result 
of being housebound or requiring aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from April 1937 to July 
1939, and from December 1939 to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's above noted 
claims.  These issues were remanded in September 2008 for 
further development.  That development having been completed, 
these claims now return before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's heart problems are not related to service, 
and are not secondary to his service connected left knee 
disability.

2.  The Veteran is currently service connected only for 
degenerative joint disease of the left knee, at a 40 percent 
evaluation.  

3.  The Veteran does not have a single disability ratable at 
100 percent.

4.  The evidence does not show that the Veteran is 
substantially confined to his dwelling and its immediate 
premises due to his service connected disabilities.

5.  The Veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

6.  The Veteran is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

7.  The Veteran's service-connected disabilities have not 
caused the Veteran to be bedridden or rendered the Veteran 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment.


CONCLUSIONS OF LAW

1.  The Veteran's heart disability was not incurred in 
service, and is not secondary to his service connected left 
knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).

2.  The criteria for entitlement to special monthly 
compensation by reason of being housebound or by reason of 
being in need of aid and attendance of another person are not 
met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2007, June 2007, July 2007, August 
2007, and June 2008.  These letters collectively informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the appellant should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In July 2007, the Veteran was provided notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman.  No prejudice has been alleged in the 
timing of this notice, and none is apparent from the record; 
and the claim was readjudicated during the course of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records, obtaining translations, and 
providing the Veteran with a VA examination.  Consequently, 
the duty to notify and assist has been satisfied in this 
appeal.




Entitlement to service connection for heart problems, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the left knee.

The Veteran and his representative contend that the Veteran's 
current heart disabilities are related to service.  
Specifically, they contend that the Veteran's left knee 
disability caused the Veteran to be so sedentary that it 
impacted his hypertension and overall heart health.  Further, 
they feel that the Veteran's service connected disability of 
the left knee, also combined with the Veteran's heart 
disability, renders the Veteran housebound, and in need of 
aid and attendance.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, if manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a heart 
disability, as either directly related to service or 
secondary to his service connected left knee disability.  
Initially, the Board points out that there is no evidence of 
record showing that the Veteran's heart condition is directly 
related to service.  The Veteran's service medical records, 
while showing extensive treatment for a left knee disability, 
show no complaints of, or treatment for, any heart condition.  
There is no evidence of record showing a heart condition 
until a December 1985 report of outpatient treatment, which 
shows diagnoses of congestive heart failure and cardiomegaly.  
This report is dated over 42 years after the Veteran's 
separation from service.  There is no evidence in the record 
of ongoing treatment for heart problems until approximately 
2000.

However, the Veteran does not contend that his heart disease 
is directly related to service; rather, he contends that his 
heart disease is secondary to his left knee disability, in 
that it has made him more sedentary in his lifestyle which he 
feels contributed to his heart conditions.  In support of 
this theory, the Veteran had submitted an opinion from a 
doctor, dated November 2007.  The physician indicated that he 
knew the Veteran was in considerable pain from his left knee, 
and also had hypertension.  This physician indicated that the 
Veteran had a more sedentary lifestyle secondary to his knee 
pain, and that it was more likely than not that the Veteran's 
knee and his lifestyle affected his hypertension.  This 
physician did not indicate that her opinion was based on 
either a review of the Veteran's claims file, or a review of 
the Veteran's medical history, and this examiner also failed 
to account for the gap of time between the Veteran's knee 
injury in service, and any further treatment for his knee, 
which relates to the severity of the Veteran's knee 
disability; therefore the Board finds this opinion, while 
still probative, to be of somewhat diminished probative 
value.

The Board however notes that the Veteran also received a VA 
examination in November 2008.  At that time, the Veteran's 
service medical records were reviewed, the November 2007 
opinion was noted, and the Veteran's medical history was 
noted.

The examiner noted that the Veteran worked as an automobile 
mechanic up until 1999 when he injured his left foot in an 
industrial accident.  The Veteran further indicated that he 
only took Tylenol or aspirin for pain management of his knee 
until 2003, and had not sought orthopedic evaluation for his 
knee or ever had consideration for joint replacement for the 
knee.  The Veteran's history of heart disease was also noted.  

After a thorough examination of the Veteran and a thorough 
review of the evidence, the examiner indicated that it was 
less likely as not that the Veteran's coronary artery disease 
and hypertension were caused by or were a result of the 
Veteran's service connected left knee condition.  In support 
of that statement, the examiner indicated that the basis for 
this opinion was that this Veteran's condition was one that 
was commonly seen in individuals of his advanced age, and 
there was no evidence of any premature development of 
hypertension or heart disease in the Veteran.  Further, the 
examiner indicated that the Veteran worked until his late 
70s, by his own report, which the examiner indicated would be 
atypical for individuals with premature cardiovascular 
disease.  The examiner also indicated that he found no 
compelling evidence that the Veteran's activity level and 
lifestyle had been so seriously impaired as to result in 
dietary or metabolic abnormalities increasing risk for 
hypertension or coronary artery disease.  The Veteran was 
found to have no evidence of significant obesity or metabolic 
disorders such as insulin resistance or diabetes mellitus 
which might be attributable to obesity caused by enforced 
sedentary lifestyle caused by his knee condition.  The 
examiner also indicated that he did not find compelling 
evidence that the Veteran had suffered an extraordinary 
chronic pain condition as a possible etiology for his 
hypertension and coronary artery disease.  The examiner noted 
that the was no history in the Veteran's medical records of 
intractable pain that might be reasonably be so stressful as 
to lead to the physiologic changes associated with chronic 
stress conditions.  He also could find not evidence that the 
Veteran had been diagnosed or treated for any such condition.  

By the Veteran's own history, he had been able to manage his 
pain from his service connected left knee condition with non-
prescription analgesics sufficient to allow him to perform 
his occupation as a mechanic.  The examiner felt that the 
absence of a history of consultations for evaluation of the 
knee condition for modern interventions implies that the pain 
from the knee, although present, was neither intolerable or 
intractable.  The examiner concluded that he found no 
evidence to support a claim that the Veteran's chronic left 
knee condition had resulted in either impairment of activity 
level and lifestyle or chronic pain condition of such 
severity so as to cause the Veteran's hypertension and 
coronary artery disease.  In the examiner's opinion, these 
conditions are a natural consequence of the Veteran's very 
advanced age.  The Board finds this opinion particularly 
probative in that it was based on a thorough examination of 
the Veteran, a thorough review of his claims file, and 
because the examiner provided reasons and bases for his 
opinions.

The Board also notes, as did the examiner in November 2008, 
that the evidence does not show that the Veteran actually 
underwent any treatment for his left knee from shortly after 
service, until at least 2000; the Board finds this probative 
evidence as to whether the Veteran's knee disability was of 
such severity as to cause him to be more sedentary.

Thus, considering the above noted evidence, and all evidence 
of record, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's current heart 
disabilities are not related to service, to include as 
secondary to the Veteran's service connected left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to special monthly compensation as a result of 
being housebound or requiring aid and attendance.

The Veteran also contends that his service connected left 
knee disability renders him essentially housebound, and in 
need of nearly constant aid and attendance.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2008).

For improved compensation purposes, a Veteran will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  The following will be 
accorded consideration in determining the factual need for 
regular aid and attendance: Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, and etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

In this case, the evidence does not show that the Veteran is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  The evidence also 
does not show that the Veteran is a patient in a nursing 
home.  Therefore, the Board will consider whether a factual 
need for aid and attendance is established pursuant to 38 
C.F.R. § 3.352(a).

It is important to note that only the Veteran's disabilities 
regarding his service-connected disorders may be considered 
in support of his claim for special monthly compensation.  
The effects of non-service-connected conditions may not be 
considered.  Thus, the only disability that the Veteran 
currently has service connected is his left knee disability, 
which is currently rated as 40 percent disabling.  The 
Veteran had a VA examination on his left knee in October 
2007.  At that time, the Veteran reported that he had been 
able to work up until the age of 82 as a mechanic, although 
he had been limited the last 4-5 years.  He reported 
intermittent pain in the knee and swelling.  He reported 
being unable to use the knee for more than 30 or 40 minutes 
due to increasing pain.  He also reported incapacitating 
episodes.

Upon examination, there was no swelling.  There was a mild 
effusion but no tenderness.  The knee was considerably 
deformed with exostoses, and there was an absence of the 
patella.  Range of motion was 0 to 100 degrees.  The Veteran 
was diagnosed with status post remote patellectomy and 
reconstructive surgery of the left knee, and degenerative 
arthritis of the left knee.  Thus, the Board finds that, 
while the Veteran has a significant knee disability, he still 
has a significant range of motion in that knee, and can still 
ambulate for short periods.

Further, a May 2007 statement regarding Aid and Attendance 
from the Veteran's private physician is also of record.  It 
indicates that the disabilities impacting the Veteran's 
requirement for aid and attendance include ischemic heart 
disease, peripheral vascular disease, and severe anemia.  The 
physician indicated that the Veteran was unable to walk 
unaided, and needed assistance in bathing and tending to 
other hygiene needs.  This examiner also indicated that the 
claimant was confined to a bed most of the time, but could 
sit up in a chair with help.  He also noted that the Veteran 
was unable to leave home without assistance, required 24 hour 
assistance, and did not sleep well due to constant pain in 
his legs.  Thus, while the examiner's findings do appear to 
indicate that the Veteran is in need of aid and attendance, 
the examiner does not note that the Veteran's left knee 
disability is the cause of this need.  While the examiner 
mentioned that the Veteran has constant pain in his legs, he 
appears to be reporting that this pain is due to peripheral 
vascular disease, and not his service connected knee 
disability.

The Board does not doubt that the Veteran's severe knee 
disability has some impact on his mobility and quality of 
life, however, the Board finds that the evidence as cited 
above shows that the Veteran is in need of periodic aid and 
attendance primarily due to his nonservice connected 
disabilities.  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation by reason of 
being in need of aid and attendance are not met.


Housebound

Special monthly compensation may also be paid if a Veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the Veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. 38 U.S.C.A. §§ 3.350, 3.351.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.

In this regard, the record does not show that the Veteran has 
a 100 percent service connected disorder along with 
disabilities separately ratable as 60 percent disabling.  The 
record also shows that the Veteran is not substantially 
confined to his dwelling and the immediate premises or to the 
ward or clinical area of the institution in which he resides 
due to service-connected disabilities.  In this regard, the 
Board notes again that, while the evidence of record shows 
that the Veteran is unable to walk unaided, or leave his 
house without the assistance of another person, the Veteran's 
May 2007 aid and attendance report clearly indicates that 
this is primarily due to the Veteran's nonservice connected 
disabilities of ischemic heart disease, peripheral vascular 
disease, and severe anemia, and not his service connected 
left knee disability.

After reviewing the evidence, the Board finds that 
entitlement to housebound benefits is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt rule. 38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to service connection for heart problems, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the left knee, is denied.

Entitlement to special monthly compensation as a result of 
being housebound or requiring aid and attendance, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


